2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is  objected to because of the following informalities:  
In  claim 11, it is unclear what is meant by “it comprises”.  Should it be “wherein said optical fiber comprises “? 
 	 Appropriate correction is required.
In claims 1-18, all numeral references  such as (1),(3),(5,(7)…  associated with each of  claimed limitations should be deleted.
This application is in condition for allowance except for the following formal matters as mentioned in paragraghs # 2-3 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-10 and 12-18 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose device  for detecting a short-circuit current in an electrical power transmission cable having a combination of  an electrical power transmission cable  for a high-voltage direct-current network, comprising:  an electrically conductive central core  configured to transmit an electrical current,  an electrically insulating jacket  arranged around the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Haefner et al (Pat# 8,718,418) disclose high voltage AC/DC or DC/AC converter station with fiber-optic current sensor.
	Bilic et al (pat# 10,620,256) disclose System for detecting leakage current in direct current power systems, has separator for receiving composite direct current flowing through structure, and processor for determining resultant leakage current flowing through  structure .
	Ikuta et al (pat# 5,844,410) disclose a device for optically measuring physical quantity in 
 power equipment and method of manufacturing the same .
	Shinoda et al (pat# 5,202,812) disclose apparatus for detecting faults on power transmission  lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867